Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00663-CV

                                     Theresa Fay JERRY,
                                          Appellant

                                               v.

                  DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                  Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-05864
                        Honorable Antonia Arteaga, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant, Theresa Fay Jerry, in
relation to this appeal as she qualifies as indigent. TEX. R. APP. P. 20.

       SIGNED September 21, 2016.


                                                _____________________________
                                                Rebeca C. Martinez, Justice